DETAILED ACTION
Any rejection or objection in the previous Office action not listed below has been withdrawn due to amendments, unless otherwise noted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellerstein et al. (hereinafter Hellerstein), U.S. Patent Application Publication 2002/0165842, in view of Crudele et al. (hereinafter Crudele), U.S. Patent Application Publication 2016/0088099, further in view of Schwartz et al. (hereinafter Schwartz), U.S. Patent Application Publication 2004/0199573, further in view of Park, U.S. Patent Application Publication 2008/0126133.
Regarding Claim 1, Hellerstein discloses a method for communication data processing, comprising: 
analyzing a first series of communications between user devices …to derive a first time series of communication moments, wherein a communication moment of the first time series comprises a property of a communication event in the first series of communications [“one or more computing devices” ¶20; Note: specification paragraph 40 states: “a user device (e.g., a smartphone, a laptop, a desktop computer, a tablet, a sensor, or another computing device or system capable of processing or analyzing communications)”; event data from an event repository, ¶20]; 
identifying a relationship between an outcome event and a pattern in the first time series across a plurality of communication events in the first series of communications [a first pattern is found or detected, ¶20; pattern is then classified, ¶20]; 
generating code representing a rule corresponding to the pattern, wherein the code is generated automatically [at least one correlation rule is constructed based on the classified pattern, ¶20], and wherein the rule identifies an action for responding to the pattern [at least one corresponding action, ¶21] .
identifying the pattern in a second time series of communication moments for a second series of communications [All constructed rules are stored in the rule database for use by the event management execution system during real-time operations, ¶50]; 

receiving a new communication [newly received events, ¶36]; 
determining, …, an additional time series of communication moments based at least in part on the first time series of communication moments and the new communication [newly received events, ¶36].
However, Hellerstein fails to explicitly disclose using natural language processing
based at least in part on the natural language processing;
using the natural language processing.
Crudele discloses using natural language processing [applies known methods of natural language processing and cognitive techniques to the social media posts to determine the type of event or events, ¶21];
based at least in part on the natural language processing [applies known methods of natural language processing and cognitive techniques to the social media posts to determine the type of event or events, ¶21];
using the natural language processing [applies known methods of natural language processing and cognitive techniques to the social media posts to determine the type of event or events, ¶21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Hellerstein and Crudele before him before the effective filing date of the 
Given the advantage of using natural language processing to tokenize information from text in order to allow ease of further processing, one having ordinary skill in the art would have been motivated to make this obvious modification.
However, Hellerstein fails to explicitly disclose and a time frame to perform the action in response to the pattern, the action and the time frame having a statistical correlation to either achieving or avoiding the outcome event;
within the time frame.
Schwartz discloses and a time frame to perform the action in response to the pattern, the action and the time frame having a statistical correlation to either achieving or avoiding the outcome event [The system then looks at a trend of these probabilities and extrapolates. As the probabilities grow towards critical values the time to take corrective action can be evaluated, ¶113];
within the time frame [The system then looks at a trend of these probabilities and extrapolates. As the probabilities grow towards critical values the time to take corrective action can be evaluated, ¶113].
It would have been obvious to one having ordinary skill in the art, having the teachings of Hellerstein, Crudele, and Schwartz before him before the effective filing date of the claimed invention, to modify the combination to incorporate the action time frame of Schwartz.

However, Hellerstein fails to explicitly disclose updating the code, subsequent to the processing the code to perform the action, to represent an updated rule different from the rule based at least in part on the first time series of communication moments and the additional time series of communication moments.
Park discloses updating the code, subsequent to the processing the code to perform the action, to represent an updated rule different from the rule based at least in part on the first time series of communication moments and the additional time series of communication moments [rules can be updated, for example, based on information to one or more of the medical practice databases and/or communication between the users”, ¶99].
It would have been obvious to one having ordinary skill in the art, having the teachings of Hellerstein, Crudele, Schwartz, and Park before him before the effective filing date of the claimed invention, to modify the combination to incorporate updating of rules based on communications of Park.
Given the advantage of using information from communications to updated rules in order to have accurate and up-to-date rules, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Hellerstein, Crudele, Schwartz, and Park disclose the method of claim 1.  Hellerstein further discloses further comprising: displaying an 

Regarding Claim 3, Hellerstein, Crudele, Schwartz, and Park disclose the method of claim 1.  Hellerstein further discloses further comprising: receiving an input from a user to modify the rule, wherein the input comprises an alteration to the code [the analyst may optionally adjust the parameters, ¶57; Fig. 4, 5].

Regarding Claim 4, Hellerstein, Crudele, Schwartz, and Park disclose the method of claim 1.  Hellerstein further discloses further comprising: displaying an indication of the pattern to a user [a data Visualization of at least a portion of the event data associated with the event cache, ¶22; one or more visualizations of the subject event data, visually determining a pattern and then selecting (highlighting, rubberbanding, etc.) the pattern, ¶42; Fig. 4, 5].

Regarding Claim 5, Hellerstein, Crudele, Schwartz, and Park disclose the method of claim 1.  Hellerstein further discloses further comprising: displaying a forecasted relationship between the outcome event and the rule [any suitable data visualization methodology may be employed to produce a visualization, ¶39; event visualization and control component 700 controls interactions with the analyst for purposes of learning event patterns, ¶69; Fig. 4, 5].



Regarding Claim 11, Hellerstein, Crudele, Schwartz, and Park disclose the method of claim 1.
However, Hellerstein fails to explicitly disclose wherein the communication event comprises an email, a calendar event, a service ticket, a short message service (SMS) text message, a voice call, a social media message, or a combination thereof.
Crudele discloses wherein the communication event comprises an email, a calendar event, a service ticket, a short message service (SMS) text message, a voice call, a social media message, or a combination thereof [social media posts, ¶21].
It would have been obvious to one having ordinary skill in the art, having the teachings of Hellerstein, Crudele, Schwartz, and Park before him before the effective filing date of the claimed invention, to modify the combination to incorporate the social media application of Crudele.
Given the advantage of applying the method to social media in order to generate rules for processing of the data in order to enable analysis and data processing of the vast amount of data found in online social media, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12 is rejected on the same grounds as claim 1.  Hellerstein further discloses a processor; memory in electronic communication with the processor; and instructions stored in the memory [processor, ¶72; memory, ¶72; instructions, ¶72].

Claim 13 is rejected on the same grounds as claim 2.
Claim 14 is rejected on the same grounds as claim 3.

Claim 17 is rejected on the same grounds as claim 1.  Hellerstein further discloses a non-transitory computer readable medium storing first code [memory, ¶72; instructions, ¶72].

Claim 18 is rejected on the same grounds as claim 2.
Claim 19 is rejected on the same grounds as claim 3.

Claims 6, 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellerstein, Crudele, Schwartz, and Park, further in view of Eshkenazi et al. (hereinafter Eshkenazi), U.S. Patent 8,326,643.
Regarding Claim 6, Hellerstein, Crudele, Schwartz, and Park disclose the method of claim 1.  
However, Hellerstein fails to explicitly disclose further comprising: identifying the pattern in the first time series, wherein identifying the pattern in the first time series comprises identifying a time duration between communication moments of different 
Eshkenazi discloses further comprising: identifying the pattern in the first time series, wherein identifying the pattern in the first time series comprises identifying a time duration between communication moments of different types, identifying a sequence of occurrences between communication moments of different types, identifying a ratio between communication moments of different types, or identifying a combination thereof [waiting for both particular key words key word 1and key word 2 to be recognized, col. 11, lines 56-57; Note: This discloses identifying a sequence of occurrences between communication moments of different types].
It would have been obvious to one having ordinary skill in the art, having the teachings of Hellerstein, Crudele, Schwartz, Park, and Eshkenazi before him before the effective filing date of the claimed invention, to modify the combination to incorporate the sequence of occurrences of Eshkenazi.
Given the advantage of finding patterns in data which enables the applications of rules or enables forecasting, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 7, Hellerstein, Crudele, Schwartz, Park, and Eshkenazi disclose the method of claim 6.

Eshkenazi discloses further comprising: receiving an input from a user to select the types of communication moments to use for identifying the pattern [an analyst inputs attributes (such as key words), rules, and types of analysis that are to be performed.  Any number of tagged attributes and desired analyses can be input by the analyst, col. 12, lines 61-64].
It would have been obvious to one having ordinary skill in the art, having the teachings of Hellerstein, Crudele, Schwartz, Park, and Eshkenazi before him before the effective filing date of the claimed invention, to modify the combination to incorporate the user input of types of attributes of Eshkenazi.
Given the advantage of being able to adjust the input in order to achieve a desired output, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 15 is rejected on the same grounds as claim 6.
Claim 20 is rejected on the same grounds as claim 6.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR .

Response to Arguments
Regarding the 35 U.S.C. 103 arguments, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that 1) Hellerstein fails to disclose analyzing a first series of communications between user devices, 2) the combination of Hellerstein and Crudele is not obvious since the communications of Hellerstein are not communications between user devices and therefore would not need natural language processing, and 3) Hellerstein fails to disclose updating the code subsequent to the processing of the code.  Examiner disagrees with each point for at least the following reasons.
First, Hellerstein does disclose analyzing a first series of communications between user devices.  As the specification in paragraph 40 states: “a user device (e.g., another computing device or system capable of processing or analyzing communications.  The events of Hellerstein are processed on one or more computing devices which fits in this description of a user device.  The events are “data representing past events associated with the network of computing devices” (¶20) which are communicated from the initial device to the device which processes the events.  
Second, the events of Hellerstein are messages which are parsed for data such as source of event, type of event, and time of event (¶4).  While Hellerstein does not disclose the exact method of how these messages are parsed, a well-known way would be using natural language processing, as disclosed in Crudele.
Third, Applicant’s arguments with respect to the last argument have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
For at least these reasons, the rejections are maintained.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123